UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


TERESITA A. CANUTO,             )
                                )
               Plaintiff,       )
                                )
          v.                    ) Civil Action No. 16-2282 (EGS)
                                )
JAMES MATTIS, Secretary of      )
Defense, et al.,                )
                                )
               Defendants.      )


                  MEMORANDUM OPINION AND ORDER

     Teresita Canuto, proceeding pro se, filed a second amended

complaint against two United States Army officers and various

senior federal officials (collectively “federal defendants”) and

private entities Woodman-Sylvan Properties, Inc. (“Woodman-

Sylvan”), Cirrus Asset Management, Inc. (“Cirrus”), and Bank of

America, N.A. (“Bank of America”). The allegations within Ms.

Canuto’s ninety-page second amended complaint are identical to

those in her first amended complaint:1 that members of the United


1
  The Court dismissed several of Ms. Canuto’s claims in Canuto v.
Mattis, 273 F. Supp. 3d 127 (D.D.C. 2017). Ms. Canuto has also
filed a series of lawsuits based on nearly identical factual
allegations in the United States Court of Federal Claims. Each of
those complaints were dismissed. See Canuto v. United States, No.
15-410C, 2015 WL 1926375 (Fed. Cl. Apr. 27, 2015); Canuto v.
United States, No. 15-821C, 2015 WL 8481577 (Fed. Cl. Dec. 9,
2015); Canuto v. United States, No. 16-414C, 2016 WL 8710473
(Fed. Cl. May 4, 2016). The United States Court of Appeals for
the Federal Circuit affirmed each of those dismissals. See Canuto
v. United States, 615 F. App’x 951 (Fed. Cir. 2015); Canuto v.
United States, 651 F. App’x 996 (Fed. Cir. 2016) (per


                                1
States armed forces sexually assaulted her on a number of

occasions after infiltrating her home and using sleeping gas to

render her unconscious. She asserts various constitutional,

federal statutory, and common law claims.

     Pending before the Court are (1) Cirrus’ motion to dismiss,

see ECF No. 43; (2) Bank of America’s motion to dismiss, see ECF

No. 44; (3) Woodman-Sylvan’s motion to dismiss, see ECF No. 49;

and (4) the federal defendants’ motion to dismiss, see ECF No.

66. Upon consideration of these motions, the responses and

replies thereto, the relevant law, and the entire record, the

Court GRANTS Cirrus’ motion, GRANTS IN PART Bank of America’s

motion, GRANTS Woodman-Sylvan’s motion, and GRANTS the federal

defendants’ motion.2 Ms. Canuto’s second amended complaint is

DISMISSED.

I. Background

   A. Factual Background

     The allegations in Ms. Canuto’s second amended complaint

are undisputedly identical to those in her first amended

complaint. Compare First Am. Compl., ECF No. 10 with Second Am.




curiam); Canuto v. United States, 673 F. App’x 982 (Fed.
Cir. 2016) (per curiam).
2
  Ms. Canuto filed several unopposed motions for leave to file
supplemental responses. Because Ms. Canuto is pro se, the Court
considered every document she filed. Thus, the Court GRANTS (1)
motion for leave to file supplemental evidence, ECF No. 47; and
(2) motion for leave to file supplemental response, ECF No. 54.


                                2
Compl., ECF No. 42; see also Pl.’s Suppl. to Second Am. Compl.,

ECF No. 60 at 1-23 (explaining that the “only difference” between

the complaints is “the name of public officials sued in their

official capacity who ceased to hold office [who have been]

substituted with their successors”).4 Because the complaints

allege the same facts, the Court herein incorporates the facts

articulated in Canuto v. Mattis, 273 F. Supp. 3d 127 (D.D.C.

2017). See Mem. Op., ECF No. 38 at 3-5.

     To briefly summarize, Ms. Canuto alleges that members of

the United States armed forces, assisted by “illegal foreigners”

and other civilians acting under the direction of senior

military officers and federal officials, sexually assaulted her

on numerous occasions beginning in October 2014. See id. at 3.

She alleges that the assaults were first perpetrated in her

Panorama City, California apartment, which was managed by

Woodman-Sylvan. See id. In July 2016, Ms. Canuto moved to a

Northridge, California apartment building managed by Cirrus,

where she alleges that the assaults continued to occur. See id.

at 3-4. Finally, Ms. Canuto contends that important documents


3
  When citing electronic filings throughout this opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
4
  In addition to changing the names of the federal defendants,
Ms. Canuto sued Woodman-Sylvan, as the Court granted her leave
to do. See Order, ECF No. 37; Mem. Op., ECF No. 38 at 5-9
(finding that Ms. Canuto was clearly attempting to sue Woodman-
Sylvan despite naming a different company as defendant).


                                3
and records were stolen from her Bank of America safe deposit

box located in Panorama City, California in 2009. See id. at 4.

     Based on these factual allegations, Ms. Canuto alleges that

the defendants have violated her due process and equal

protection rights. She also asserts various state common law

claims. See Second Am. Compl., ECF No. 42 at 6, 16-18.

   B. Procedural Background

     Because Ms. Canuto brings identical claims in her second

amended complaint, it is worth discussing the Court’s August 10,

2017 decision dismissing most of Ms. Canuto’s first amended

complaint. See Order, ECF No. 37; Mem. Op., ECF No. 38.

     In her first amended complaint, Ms. Canuto sued DePauw HK

Property Management (“DePauw”) instead of Woodman-Sylvan. See

First Am. Compl., ECF No. 10. DePauw argued that it was not

capable of being sued and, in any event, it had received

improper service. The Court found that Ms. Canuto had clearly

intended to sue Woodman-Sylvan, not Depauw, and allowed Ms.

Canuto to amend her complaint to replace DePauw with Woodman-

Sylvan. Mem. Op., ECF No. 38 at 5-9, 16; see also Order, ECF No.

37. Ms. Canuto named Woodman-Sylvan as defendant in her second

amended complaint. See Second Am. Compl., ECF No. 42.

     Cirrus also filed a motion to dismiss, arguing that the

Court lacked personal jurisdiction over it. The Court agreed and




                                4
granted Cirrus’ motion, dismissing Ms. Canuto’s claims without

prejudice. See Mem. Op., ECF No. 38 at 17-23; Order, ECF No. 37.

     Bank of America filed a motion to dismiss as well, arguing

that the claims against it were barred by the applicable

statutes of limitations. The Court granted the motion and

dismissed the claims against Bank of America with prejudice. See

Mem. Op., ECF No. 38 at 23-33; Order, ECF No. 37.

     Although Ms. Canuto had also sued the federal defendants

in her first amended complaint, see First Am. Compl., ECF No.

10, she had not served them, see Mem. Op., ECF No. 38 at 2

n.3. The Court dismissed the claims against the federal

defendants without prejudice, see Mem. Op., ECF No. 38 at 2

n.3, and directed Ms. Canuto to file proof of service by a

date certain, see Service Order, ECF No. 39.

     Ms. Canuto filed her second amended complaint on August

22, 2017. See Second Am. Compl., ECF No. 42.

II. Analysis

     When, as here, a plaintiff is proceeding pro se, her

complaint must be “liberally construed” and held to “less

stringent standards than formal pleadings drafted by lawyers.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976)(citations omitted).

Construing Ms. Canuto’s second amended complaint liberally, the

Court concludes that it must be dismissed.




                                5
    A. Cirrus’ Motion to Dismiss

      Cirrus argues that Ms. Canuto’s claims against it should be

dismissed because the second amended complaint does not contain

any facts that alter the Court’s previous ruling that it lacked

personal jurisdiction over the company. See Cirrus’ Mot., ECF

No. 43. The Court agrees.

      The Court dismissed Ms. Canuto’s original claims against

Cirrus without prejudice.5 See Mem. Op., ECF. No. 38 at 17-23. Ms.

Canuto does not allege any new facts in her second amended

complaint such that the Court could find that it has “either

general or specific [personal] jurisdiction under the relevant

District of Columbia statutes.” Bradley v. DeWine, 55 F. Supp. 3d
31, 39 (D.D.C. 2014). Because the facts alleged against Cirrus in

the second amendment complaint are, as Ms. Canuto herself

explains, the “same” as those already considered, see Pl.’s

Suppl. to Second Am. Compl., ECF No. 60, the Court herein

incorporates its extensive personal jurisdiction analysis in the

2017 Memorandum Opinion. See Mem. Op., ECF. No. 38 at 17-23.

      Ms. Canuto argues that the Court has personal jurisdiction

over Cirrus because it “exercises sufficient control over its

subsidiaries.” Pl.’s Opp’n (Cirrus), ECF No. 52 at 10. However,




5
  See Havens v. Mabus, 759 F.3d 91, 98 (D.C. Cir. 2014)
(concluding that a dismissal for lack of jurisdiction is not an
adjudication on the merits) (citing Fed. R. Civ. P. 41(b)).


                                   6
Ms. Canuto does not proffer any facts about Cirrus’ alleged

“subsidiaries.” See id. As such, the Court has no basis to find

that it has personal jurisdiction over these unknown entities.

Indeed, it is not accurate that Cirrus’ contacts “bear no

relation to [Ms. Canuto’s] suit.” Id. The Court cannot hear a

claim against a particular defendant unless that defendant has

sufficient “minimum contacts with it such that the maintenance

of the suit does not offend traditional notions of fair play and

substantial justice.” International Shoe Co. v. Washington, 326
U.S. 310, 316 (1945). Ms. Canuto has not met her burden to

establish a factual basis for personal jurisdiction. Mem. Op.,

ECF No. 38 at 17 (citing Okolie v. Future Servs. Gen. Trading &

Contracting Co., W.L.L., 102 F. Supp. 3d 172, 175 (D.D.C.

2015)). Thus, the Court GRANTS Cirrus’ motion to dismiss.

   B. Bank of America’s Motion to Dismiss

     Similarly, Bank of America argues that Ms. Canuto’s claims

against it should be dismissed because the second amended

complaint “contains the same factual allegations and claims

against Bank of America” that were dismissed with prejudice in

August 2017. Bank of America’s Mot., ECF No. 44 at 2. Again, the

Court agrees.

     Because the facts alleged against Bank of America in the

second amendment complaint are, as Ms. Canuto explains, the

“same” as those already considered, see Pl.’s Suppl. to Second



                                7
Am. Compl., ECF No. 60, the Court herein incorporates its

extensive statutes of limitations analysis in the 2017 Memorandum

Opinion. See Mem. Op., ECF. No. 38 at 23-33; see also Canuto v.

Dep’t of Defense, Civ No. 17-cv-979, 2017 WL 6886186 at *1-2

(D.D.C. Oct. 13, 2017), aff’d 723 Fed. Appx. 6 (D.C. Cir. April

27, 2018)(finding that Ms. Canuto’s similar claims against Bank

of America were barred by res judicata in light of the Court’s

August 2017 Canuto v. Mattis Memorandum Opinion).

     Ms. Canuto does not respond to Bank of America’s arguments.

Pl.’s Opp’ns (Bank of America), ECF Nos. 50, 51; see also Pl.’s

Suppl. Opp’ns, ECF Nos. 55, 62. Instead, her twelve-page

opposition memorandum discusses Section 5 of the Federal Trade

Commission Act (“the Act”), which “prohibits entities from

engaging in unfair or deceptive acts or practices in interstate

commerce.” Pl.’s Opp’n (Bank of America), ECF No. 50 at 1. The

Act is irrelevant to whether Ms. Canuto’s claims are time-barred.

See Mem. Op., ECF No. 38. Because the Court already dismissed Ms.

Canuto’s identical claims against Bank of America, the Court

GRANTS IN PART Bank of America’s motion to dismiss.

     Bank of America also asks the Court to find that Ms. Canuto

is a “vexatious litigant,” who should be enjoined from filing new

claims without leave of court. Bank of America’s Mot., ECF No. 44

at 2-4. Bank of America points to the fact that, within two weeks

of the Court’s August 2017 Memorandum Opinion, Ms. Canuto filed



                                8
the same claims against Bank of America in Canuto v. Department

of Defense, Civ. Case No. 17-979. Id. In response, Ms. Canuto

argues that she has a “constitutional right to sue.” Pl.’s Suppl.

Opp’n, ECF No. 55 at 8.

     Ms. Canuto may not bombard the courts with frivolous and

vexatious litigation. Federal Rule of Civil Procedure 11 states

that “an attorney or unrepresented party” must perform a

reasonable inquiry into the legal viability and factual accuracy

of a pleading or written motion before filing it with the

court. Fed. R. Civ. P. 11(b). The rule authorizes a court to

sanction “an attorney, law firm, or party” who violates the

rule, making clear that “[a] sanction imposed under this rule

must be limited to what suffices to deter repetition of the

conduct.” Fed. R. Civ. P. 11(c); see also Crawford–El v.

Britton, 523 U.S. 574, 600 (1998) (“Rule 11 ... authorizes

sanctions for the filing of papers that are frivolous, lacking

in factual support, or presented for any improper purpose, such

as to harass.”) (quotations omitted)).

     There is “no question” that a Court can impose sanctions or

a pre-filing injunction, as Bank of America requests, in order to

“protect the integrity of the courts and the orderly and

expeditious administration of justice.” Stankevich v. Kaplan, 156
F. Supp. 3d 86, 98 (D.D.C. 2016)(quoting Kaempfer v. Brown, 872
F.2d 496, 496 (D.C. Cir. 1989)). However, such action



                                9
“‘should remain very much the exception to the general rule,’”

and “‘the use of such measures against’ pro se plaintiffs

‘should be approached with particular caution.’” Smith v.

Scalia, 44 F. Supp. 3d 28, 46 (D.D.C. 2014) (quoting In re

Powell, 851 F.2d 427, 431 (D.C. Cir. 1988)).

     The Court declines to sanction Ms. Canuto by issuing a

prefiling injunction because she “is a pro se litigant . . .

[who has] yet to receive a formal declaration that [her] claims

are frivolous.” Stankevich, 156 F. Supp. 3d at 98. However, Ms.

Canuto is emphatically reminded that she had a full and fair

opportunity to litigate her claims against Bank of America. She

is admonished that she is not entitled to a second bite at the

apple. Indeed, a court may choose to impose sanctions for her

conduct in the future.

   C. Woodman-Sylvan’s Motion to Dismiss

     Woodman-Sylvan moves to dismiss the claims against it for

lack of personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2) and for failure to state a claim pursuant to

Rule 12(b)(6). See Woodman-Sylvan Mot., ECF No. 49. The Court

concludes—as it did with Cirrus, another California-based

property management company with no ties to the District—that it

lacks personal jurisdiction over Woodman-Sylvan. Because the

Court lacks jurisdiction, it need not resolve Woodman-Sylvan’s

Rule 12(b)(6) arguments.



                                10
     Under Federal Rule of Civil Procedure 12(b)(2), the

plaintiff bears the burden of establishing a factual basis for

personal jurisdiction. Okolie, 102 F. Supp. 3d at 175 (citing

Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir.

1990)). To meet that burden, the plaintiff “‘must allege specific

acts connecting [the] defendant with the forum.’” Id. (quoting

Second Amendment Found. v. U.S. Conference of Mayors, 274 F.3d
521, 524 (D.C. Cir. 2001)). When making a personal jurisdiction

determination, a court need not treat all of the plaintiff’s

allegations as true. Bricklayers & Trowel Trades Int’l Pension

Fund v. Valley Concrete, Inc., Civ. No. 16-1684, 2017 WL 2455028,

at *2 (D.D.C. June 6, 2017). Instead, the court may “receive and

weigh affidavits and any other relevant matter to assist it in

determining the jurisdictional facts.” Jin v. Ministry of State

Sec., 335 F. Supp. 2d 72, 77 (D.D.C. 2004).

     Assessing whether a court may exercise personal jurisdiction

over a defendant “typically implicates a state’s jurisdictional

statute or rule.” Alkanani v. Aegis Def. Servs., LLC, 976 F.

Supp. 2d 13, 21 (D.D.C. 2014) (internal quotations and

alterations omitted). Therefore, this Court has personal

jurisdiction over Woodman-Sylvan only if a District of Columbia

court could exercise personal jurisdiction over it. See Fed. R.

Civ. P. 4(k)(1)(A); see also Daimler AG v. Bauman, 571 U.S. 117,




                                11
125 (2014)(“Federal courts ordinarily follow state law in

determining the bounds of their jurisdiction over persons.”).6

     “Two requirements must be met for a District of Columbia

court to exercise personal jurisdiction over a defendant.”

Bradley v. DeWine, 55 F. Supp. 3d 31, 39 (D.D.C. 2014). “First,

the defendant must qualify for either general or specific

jurisdiction under the relevant District of Columbia statutes.”

Id. “Second, the exercise of jurisdiction over the defendant

must comply with the Due Process Clause . . . .” Id. at 39-40.

          1. General Jurisdiction

     There are two District of Columbia statutes that confer

general jurisdiction. King v. Caliber Home Loans, Inc., 210 F.

Supp. 3d 130, 136 (D.D.C. 2016). One, D.C. Code § 13-422, states

that a “District of Columbia court may exercise personal

jurisdiction over a person domiciled in, organized under the




6
 To the extent that Ms. Canuto means to assert federal statutory
claims against Woodman-Sylvan, see Second Am. Compl., ECF No. 42
at 6, 14, 21, none of the statutes that she cites contemplate
nationwide service of process. See Locke v. FedEx Freight, Inc.,
No. 12-708, 2012 WL 7783085, at *4 (D. Colo. Aug. 31, 2012)
(explaining that 42 U.S.C. § 1981 and 42 U.S.C. § 1983 do not
confer nationwide service of process); cf. McCray v. Holder, 391
F. App’x 887, 888 (D.C. Cir. 2010) (per curiam) (explaining that
there is no private right of action under 18 U.S.C. § 242).
Accordingly, this Court’s exercise of personal jurisdiction is
not “authorized by a federal statute,” see Fed. R. Civ. P.
4(k)(1)(C), and instead is limited to the exercise of personal
jurisdiction of a court of general jurisdiction in the District
of Columbia, see Fed. R. Civ. P. 4(k)(1)(A).

                                12
laws of, or maintaining his or its principal place of business

in, the District of Columbia as to any claim of relief.”

     Ms. Canuto has not alleged any facts that could satisfy any

of these criteria. See generally Second Am. Compl., ECF No. 42;

Pl.’s Opp.’n (Woodman-Sylvan), ECF No. 53. Indeed, Ms. Canuto

states that Woodman-Sylvan is located in Studio City, California.

See Second Am. Compl., ECF No. 42 at 14. Accordingly, the Court

is unable to exercise general jurisdiction over Woodman-Sylvan

pursuant to § 13-422.

     The other general jurisdiction statute, D.C. Code § 13-334,

permits the exercise of personal jurisdiction over “a foreign

corporation doing business in the District.” The reach of this

“doing business” provision is co-extensive with the reach of

general jurisdiction under the due process clause. Day v. Cornèr

Bank (Overseas) Ltd., 789 F. Supp. 2d 150, 156 (D.D.C. 2011).

Thus, this Court can exercise “doing business” general

jurisdiction over Woodman-Sylvan only if its contacts with the

District of Columbia “are so ‘continuous and systematic’ as to

render [it] essentially at home” in the District. Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). The

Court cannot exercise “doing business” general jurisdiction over

Woodman-Sylvan because Ms. Canuto has not alleged that it has

had any contacts with the District of Columbia, let alone

continuous and systematic contacts. See generally Second Am.



                                13
Compl., ECF No. 42; Pl.’s Opp.’n (Woodman-Sylvan), ECF No. 53.

Accordingly, the Court is unable to exercise general

jurisdiction over Woodman-Sylvan pursuant to D.C. Code § 13-

334.

       Ms. Canuto argues that the Court has personal jurisdiction

because Woodman-Sylvan “exercises sufficient control over its

subsidiaries.” Pl.’s Opp.’n (Woodman-Sylvan), ECF No. 53 at 10.

However, Ms. Canuto does not proffer any facts about Woodman-

Sylvan’s alleged “subsidiaries” such that the Court could find

that it has personal jurisdiction over these unknown entities.

See id. Therefore, Ms. Canuto has not met her burden to allege

facts connecting Woodman-Sylvan to the forum.

            2. Specific Jurisdiction

       D.C. Code § 13-423 authorizes the exercise of specific

jurisdiction under certain enumerated circumstances, including

when an entity transacts any business in the District; contracts

to supply services in the District; causes tortious injury in the

District; or has an interest in, uses, or possesses real property

in the District. D.C. Code § 13-423(a)(1)-(5). As explained

above, Ms. Canuto has not alleged that Woodman-Sylvan has had any

contacts with the District of Columbia. See generally Second Am.

Compl., ECF No. 42; Pl.’s Opp’n (Woodman-Sylvan), ECF No. 53. She

has also not alleged that her injuries occurred here; the alleged

attacks and property damage all occurred in California. See



                                  14
Second Am. Compl., ECF No. 42 at 14. Therefore, Ms. Canuto “has

not shown that [her] claims ‘aris[e] from acts enumerated in’ the

District’s long-arm statute or that the exercise of jurisdiction

would satisfy due process.” Capital Bank Int’l Ltd. v. Citigroup,

Inc., 276 F. Supp. 2d 72, 77 (D.D.C. 2003) (citing D.C. Code §

13-423(b)); Gorman v. Ameritrade Corp., 293 F.3d 506, 509-10

(D.C. Cir. 2002)).

     Ms. Canuto argues that the Court has jurisdiction over

Woodman-Sylvan because it committed fraud in the District. See

Pl.’s Suppl. Opp’n, ECF No. 55 at ¶ 15. She alleges that Ms.

Emmelene Pabelo lied to the Court in her declaration on behalf of

DePauw. See id. (referring to Pabelo Decl., ECF No. 5-2). While

the Court ultimately disagreed with Ms. Pabelo’s assertions

regarding DePauw’s ability to be sued, it did not find that Ms.

Pabelo deliberately mislead or defrauded the Court. See Mem.

Opin., ECF No. 38 at 5-9. Indeed, Ms. Canuto does not plead any

facts regarding Ms. Pabelo’s allegedly false representation

beyond summarily reciting the elements of fraud and concluding

that fraud was committed. See Pl.’s Suppl. Opp’n, ECF No. 55 at ¶

15; Tefera v. Onewest Bank, FSB, 19 F. Supp. 3d 215, 223 (D.D.C.

2014) (“[The plaintiff’s] single conclusory reference to fraud

misses the mark for notice pleading under [Federal Rule of Civil

Procedure] Rule 8, let alone the heightened pleading standard

required for fraud claims under Rule 9(b).”). Moreover, such



                                15
allegations are missing from her complaint. See generally Second

Am. Compl., ECF No. 42. Accordingly, the Court GRANTS Woodman-

Sylvan’s motion to dismiss for lack of personal jurisdiction.

  D. Federal Defendants’ Motion to Dismiss

     The federal defendants move to dismiss Ms. Canuto’s claims

on several grounds: (1) Ms. Canuto’s allegations are

“fundamentally unrealistic,” such that they should be dismissed

for lack of jurisdiction; (2) Ms. Canuto failed to

administratively exhaust her tort claims; (3) Ms. Canuto’s

complaint names improper federal defendants; (4) the Court lacks

subject matter jurisdiction over certain federal claims and/or

Ms. Canuto failed to state certain federal claims; and (5) Ms.

Canuto brought her claims in an improper venue. See Fed. Defs.’

Mot., ECF No. 66. Because the Court agrees that Ms. Canuto

failed to administratively exhaust her state law claims, that it

lacks jurisdiction over certain federal claims, and that Ms.

Canuto failed to state certain federal claims, the Court need

not assess whether Ms. Canuto’s claims are “fundamentally

unrealistic,” whether she named the proper defendant, or whether

this District is the correct venue.

          1. State Law Claims
     Ms. Canuto sues the federal defendants in their “official

capacit[ies].” Pl.’s Suppl. to Second Am. Compl., ECF No. 60 at




                                16
1. She alleges that the federal defendants repeatedly sexually

assaulted her, injured her, stole her property, “tagged” her

vehicle, and stalked her. See Second Am. Compl., ECF No. 42 at

7-12. She sues them for assault, battery, and infliction of

emotional distress, among other possible common law claims. See

id. at 16; see also Mem. Op., ECF No. 38 at 28. The federal

defendants argue that these tort claims are subject to the

Federal Torts Claims Act (“FTCA”) and must be dismissed because

Ms. Canuto failed to exhaust her administrative remedies. Fed.

Defs.’ Mot., ECF No. 66 at 10-11. The Court agrees.

     Ms. Canuto seeks money damages from the federal defendants.

See Second Am. Compl., ECF No. 42 at 16-18 (seeking twenty

million dollars for each injury and each alleged rape, seeking

eight-hundred million in putative damages). “Because plaintiff

demands money damages from a federal government agency, [s]he

must proceed under the Federal Tort Claims Act (“FTCA”), which

operates as a waiver of the government's sovereign immunity for

certain tort claims.” Edwards v. U.S. Park Police, 251 F. Supp.
3d 109, 111 (D.D.C. 2017) (citing Richards v. United States, 369
U.S. 1, 6 (1962)).

     “The FTCA provides that an action shall not be instituted

upon a claim against the United States for money damages unless

the claimant has first exhausted her administrative remedies.”

McNeil v. United States, 508 US. 106, 107 (1993). Indeed, “[a]



                                17
tort claim against the United States shall be forever barred

unless ... action is begun within six months after the date of

mailing ... of notice of final denial of the claim by the agency

to which it was presented.” 28 U.S.C. § 2401(b); see also

Mittleman v. United States, 104 F.3d 410, 413 (D.C. Cir. 1997)(“A

claim not so presented and filed is forever barred.”). The record

establishes that Ms. Canuto did not file an administrative FTCA

claim. See Wells Decl., ECF No. 66-1 (U.S. Air Force has no

record of FTCA claim); McConahy Decl., ECF No. 66-2 (U.S. Army

has no record of FTCA claim); Russell Decl., ECF No. 66-3 (U.S.

Navy has no record of FTCA claim); Sessa Decl., ECF No. 66-4

(Department of Homeland Security has no record of FTCA claim).

Therefore, the Court lacks jurisdiction over Ms. Canuto’s state

law claims. See Simpkins v. District of Columbia, 108 F.3d 366,

371 (D.C. Cir. 1997)(finding that the district court “lacked

subject matter jurisdiction, or if not jurisdiction, the

functional equivalent of it,” because the plaintiff had not

exhausted his administrative remedies).

     Ms. Canuto does not address this argument, instead

contending that the federal defendants lacked “acceptable

identification” in the United States. See Pl.’s Opp’n (federal

defendants), ECF No. 67 at 2-3; see also Pl.’s Surreply, ECF NO.

69. Her argument is non-responsive and irrelevant.




                                18
          2. Federal Law Claims

     Ms. Canuto also sues the federal defendants for violations

of various federal laws including: (1) 42 U.S.C. § 1981, (2) 42

U.S.C. § 1983, (3) 18 U.S.C. § 242, and (4) the due process

clause of the Fourteenth Amendment. Second Am. Compl., ECF No.

42 at 6. The federal defendants argue that these claims must be

dismissed as the statutes do not provide a cause of action and

because sovereign immunity bars Ms. Canuto’s due process claim.

Fed. Defs.’ Mot., ECF No. 66 at 11-13. The Court agrees.

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Starting with 42 U.S.C. § 1981, Ms.

Canuto does not state a plausible claim. Under Section 1981,

“[a]ll persons within the jurisdiction of the United States

shall have the same right . . . to sue, be parties, give

evidence, and to the full and equal benefit of all laws and

proceedings for the security of persons and property as is

enjoyed by white citizens.” 42 U.S.C. § 1981(a). “The rights

protected by this section are protected against impairment by

nongovernmental discrimination and impairment under color of

State law.” 42 U.S.C. § 1981(c)(emphasis added). Therefore,

Section 1981 does not apply to actions taken under the color of

federal law. Davis v. U.S. Dep’t of Justice, 204 F.3d 723, 726



                                  19
(7th Cir. 2000)(“[T]he alleged [42 U.S.C.] § 1981 violations for

which [plaintiff] seeks redress all took place under color of

federal law and are not actionable under [Section] 1981.”). Ms.

Canuto has sued federal officials in their official capacities for

actions taken under the color of federal law. See Second Am.

Compl., ECF No. 42. Her Section 1981 claim must therefore be

dismissed.

     This result is also required for Ms. Canuto’s 42 U.S.C. §

1983 claim. “Section 1983 provides a private cause of action

against any person who, under the color of state law, deprives

another of a constitutional or statutory right.” Cohen v. Univ.

of District of Columbia, -- F.Supp.3d --, 2018 WL 1935627 at *9

(D.D.C. April 24, 2018)(emphasis added); see also 42 U.S.C. §

1983. Like Section 1981, Section 1983 does not “authorize suits

challenging actions taken under color of federal law,” or “waive

the United States’ sovereign immunity.” Dye v. United States, 516
F. Supp. 2d 61, 71 (D.D.C. 2007)(emphasis added)(citations

omitted). “Because section 1983 does not create a cause of action

against a federal actor,” courts must dismiss a plaintiff’s

Section 1983 claims against a federal agency. Miango v. Dem. Rep.

Congo, 243 F. Supp. 3d 113, 134 (D.D.C. 2017). Indeed, Ms. Canuto

has sued federal officials in their official capacities for

actions taken under color of federal law. Her Section 1983 claim

must be dismissed.



                                 20
     Third, Ms. Canuto lacks a cause of action under 18 U.S.C. §

242. This is a criminal statute, criminalizing certain activity

that deprives another of any Constitutional or federal right. 18

U.S.C. § 242. It does not confer a private right of action in a

civil case. See Al-Hakim v. Obama, 650 F. App’x 29 (D.C. Cir.

2016) (per curiam) (“[T]here is no private right of action under

[18 U.S.C.] § 242.”). Her claim must be dismissed.

     Finally, sovereign immunity bars Ms. Canuto’s due process

claim.7 Ms. Canuto sues the federal defendants in their

“official capacit[ies].” Pl.’s Suppl. to Second Am. Compl., ECF

No. 60 at 1. “Absent a specific waiver by the government,

sovereign immunity bars lawsuits for damages against the United

States, its agencies and government employees acting in their

official capacity.” Schwaner v. USCG Headquarters, 588 F. Supp.
2d 49, 50-51 (D.D.C. 2008) (citing FDIC v. Meyer, 510 U.S. 471,

475 (1994)); Clark v. Library of Congress, 750 F.2d 89, 102– 03

(D.C. Cir. 1984)). The FTCA waives the United States' sovereign

immunity, but only as to certain common law torts. See id. at 51

(citing 28 U.S.C. §§ 1346(b)(1), 2679(b)). “[T]he United States

simply has not rendered itself liable under §1346(b) for


7
  Ms. Canuto brings her due process claim pursuant to the
Fourteenth Amendment. See Second Am. Compl., ECF No. 42 at 6.
Because the Fourteenth Amendment applies only to states and
not to the federal government, the Court will construe her
claim as a violation of the Fifth Amendment. See Bolling v.
Sharpe, 347 U.S. 497, 499–500 (1954).


                                21
constitutional tort claims.” FDIC, 510 U.S. at 478. The Court

therefore must dismiss Ms. Canuto’s due process claims against

the federal defendants in their official capacities.8

     Ms. Canuto does not adequately respond to the federal

defendants’ arguments, instead she argues that she has “an

absolute rights [sic] to bring tort claims . . . against federal

defendants.” Pl.’s Opp’n (federal defendants), ECF No. 67 at 4.

As the Court has just explained, this is not the case.

     Therefore, the Court GRANTS the federal defendants’ motion

to dismiss.

III. Conclusion and Order

     For the foregoing reasons, it is hereby ORDERED that: (1)

Cirrus’ motion to dismiss, ECF No. 43, is GRANTED; (2) Bank of



8
   Ms. Canuto clearly states that she is suing the defendants in
 their official capacities. See Pl.’s Suppl. to Second Am.
Compl., ECF No. 60 at 1. However, even if Ms. Canuto had
attempted to sue the federal defendants in their individual
capacities, she fails to state a Bivens claim. See Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971). Not only has Ms. Canuto not served the individual
defendants in their individual capacities, but she also has not
alleged that each individual defendant was “personally involved”
in the alleged Constitutional injury. Simpkins, 108 F.3d at 369.
Indeed, Ms. Canuto has not alleged a due process injury at all.
Her second amended complaint merely concludes that the federal
defendants “violated . . . the due process clause and equal
protection clause of the Constitution,” without alleging any
facts to support this claim. See, e.g., Second Am. Compl., ECF
No. 42 at 9. While the Court liberally construes Ms. Canuto’s
complaint, “[t]hreadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.”
Iqbal, 556 U.S. at 678.


                                22
America’s motion to dismiss, ECF No. 44, is GRANTED IN PART—in

that Ms. Canuto’s claims against Bank of America are dismissed

with prejudice—and DENIED IN PART—in that the Court declines to

issue a prefiling injunction; (3) Woodman-Sylvan’s motion to

dismiss, ECF No. 49, is GRANTED; and (4) the federal defendants’

motion to dismiss, ECF No. 66, is GRANTED. Because Ms. Canuto’s

second amended complaint is dismissed in full, the Court DENIES

her motion to seek damages, ECF No. 45. This is a final,

appealable Order.

    SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          June 30, 2018




                               23